t c summary opinion united_states tax_court richard g tuck petitioner v commissioner of internal revenue respondent docket no 14728-02s filed date richard g tuck pro_se carina j campobasso for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure for the taxable_year the issues for decision are whether petitioner is entitled to deduct as a business_expense the cost of a double- wide manufactured_home which he purchased for a former girlfriend employee and for his two children and whether petitioner is entitled to deduct certain legal expenses as business_expenses some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in campton new hampshire on the date the petition was filed in this case petitioner operates a general contracting business as a sole_proprietor under the business name of r g tuck builders in late petitioner and lisa brownell ms brownell began both a business relationship and a personal relationship ms brownell worked in petitioner’s office handling matters related to petitioner’s general contracting business as well as certain rental apartments ms brownell earned wages of dollar_figure per week and petitioner reported her wages on forms w-2 wage and tax statement petitioner and ms brownell resided together during 1petitioner does not dispute any other adjustments in the notice_of_deficiency this time with their two children petitioner moved out of the shared residence in approximately date on date petitioner and ms brownell entered into a permanent stipulation with respect to a proceeding brought in the state of new hampshire judicial branch family division in the permanent stipulation petitioner and ms brownell entered into an agreement concerning a number of issues including paternity custody visitation and payment of expenses for their children section of the permanent stipulation provided that petitioner was to receive all interest in his general contracting business business interests of the parties respondent petitioner is awarded all interest in rental real_estate standing in his sole name and all interest in tuck builders section of the permanent stipulation allocated real_property between petitioner and ms brownell a the parties jointly own real_estate in campton new hampshire known as the john saunders house petitioner ms brownell shall quitclaim her interest in the property to respondent at the same time that respondent deeds the property identified in either paragraph b or c below to petitioner respondent shall pay petitioner dollar_figure for her interest in said property respondent will pay petitioner dollar_figure between april and june of each year for three consecutive years with the first payment due on or before date respondent shall sign a note and mortgage in favor of petitioner to secure his obligations hereunder b respondent owns certain real_estate at lot in blair intervale in campton new hampshire respondent shall purchase and have set up on said lot a 28' x 60' patriot homes victorian double wide ranch style manufactured_home respondent shall transfer the property to petitioner free and clear of any liens and encumbrances except as follows i respondent shall have a lien against the proceeds from any sale of said real_estate for a period of time not to exceed eight years from the date of the transfer ii the lien shall be for the value of the net_proceeds reduced each year by an amount equal to one eighth of the net_proceeds after eight years petitioner would receive the full net_proceeds from any sale of the real_estate v during the term of the lien on the real_estate petitioner agrees to maintain the real_estate as the primary residence for the children ix respondent agrees to substitute his lien for a similar lien on real_estate to be occupied by petitioner and the children within a twenty mile radius of respondent’s home paragraph c of section of the permanent stipulation provided for the transfer of an alternate property if petitioner was unable to convey the property described in paragraph b petitioner was to take the alternate property and remodel said real_estate as a home for ms brownell the alternate property would have been subject_to a lien with provisions identical to those detailed above finally section of the permanent stipulation provided d the home in which the parties resided located in campton new hampshire and standing in respondent’s name is awarded to respondent free and clear of all interest of petitioner petitioner may continue to reside at the property until the manufactured_home is set up and ready to be occupied at which time petitioner will move to the manufactured_home and respondent may resume occupancy of the campton house e respondent is awarded all other real_estate standing in respondent’s name free and clear of all interest of petitioner pursuant to the permanent stipulation petitioner purchased a manufactured_home for ms brownell in for dollar_figure petitioner did not issue ms brownell a form_w-2 in connection with the manufactured_home petitioner filed a federal_income_tax return for taxable_year with this return he filed a schedule c profit or loss from business for his general contracting business petitioner reported cost_of_goods_sold of dollar_figure as part of this amount petitioner included dollar_figure for the double-wide manufactured_home separately petitioner claimed deductions on the schedule c for wage expenses of dollar_figure and for legal and professional services expenses of dollar_figure in the notice_of_deficiency respondent determined that the purchase of the manufactured_home was a nondeductible personal_expense and not properly characterized as a cost_of_goods_sold respondent also disallowed dollar_figure of the claimed deduction for legal expenses because they likewise were determined to be nondeductible personal expenses the issues in this case are decided on the basis of the record without regard to the burden_of_proof see sec_7491 rule a the first issue for decision is whether petitioner is entitled to deduct as a business_expense the cost of the 2petitioner no longer argues that the cost of the manufactured_home should be included in the schedule c cost_of_goods_sold rather in his brief he argues that he is entitled to deduct the cost of the home as a business_expense manufactured_home he purchased for ms brownell and his two children petitioner’s sole argument in his brief is that the cost of the home represents compensation_for past services rendered by ms brownell in connection with petitioner’s business personal_living_and_family_expenses generally are not deductible sec_262 expenses which are ordinary and necessary in carrying_on_a_trade_or_business on the other hand are generally deductible sec_162 compensation_for services may be deductible as an ordinary and necessary business_expense but only if payment is made with the intent to compensate 58_tc_1055 affd without published opinion 474_f2d_1345 5th cir the existence of such an intent is a factual question to be decided on the basis of the particular facts and circumstances of the case id pincite petitioner’s argument concerning his intent in purchasing and transferring the manufactured_home is not persuasive in reaching this conclusion we find the permanent stipulation-- which was entered into just before the manufactured_home was purchased and given to ms brownell--to be more reliable as evidence of petitioner’s intent than petitioner’s testimony at trial it is clear from the permanent stipulation that the manufactured_home was given to ms brownell in a division of property following the termination of their personal relationship it is also clear that the intent behind the agreement to transfer the home was to provide ms brownell and petitioner’s own children with a residence after they were required to leave petitioner’s residence furthermore the terms of the permanent stipulation established a lien on the property in favor of petitioner for a number of years after the transfer to ms brownell because the lien caused ms brownell to have only a limited interest in the manufactured_home the existence of such a lien is inconsistent with an intent by petitioner to provide ms brownell with compensation_for past services finally petitioner in prior years had issued ms brownell forms w-2 for the compensation which he paid to her and on his federal_income_tax return he reported wage expenses of dollar_figure however petitioner did not issue a form_w-2 for the manufactured_home and on his return he characterized the cost of the manufactured_home as a cost_of_goods_sold rather than as wages this is further evidence that petitioner did not intend at that 3petitioner also provided a written_statement from ms brownell--signed on the day before this case was tried and apparently prepared by petitioner’s accountant--which in essence recites the events as petitioner portrayed them at trial we do not accept this statement as reliable evidence of petitioner’s intent at the time the manufactured_home was purchased and given to ms brownell time for the purchase and transfer of the manufactured_home to be compensation at trial petitioner asserted that ms brownell signed off her right to sue him in section of the permanent stipulation he argues that this provision is evidence that there was an agreement that ms brownell would accept the manufactured_home in exchange for any past claim for compensation_for her services we find nothing in this provision to support petitioner’s argument this provision was one of numerous provisions in the permanent stipulation covering issues ranging from paternity and custody of the children to the property interests of petitioner and ms brownell there is no indication that this provision was in any way connected with the provision granting ms brownell the right to the manufactured_home nor is there any indication that it was intended in any manner to waive a claim by ms brownell to sue for compensation_for past services we conclude that petitioner purchased the manufactured_home in order to fulfill the terms of the permanent stipulation he entered into with ms brownell and that the purchase was a personal_expense incurred in connection with his relationship with ms brownell as well as petitioner’s own children consequently the purchase is a nondeductible expense pursuant to sec_262 and not an ordinary and necessary business_expense the second issue for decision is whether petitioner is entitled to deduct the legal expenses of dollar_figure as a trade_or_business expense petitioner did not raise this issue in his petition nor did he address it in his posttrial brief however we briefly discuss the issue because the parties addressed it at trial petitioner testified that all or a portion of the legal expenses of dollar_figure were incurred in connection with the permanent stipulation he entered into with ms brownell as discussed above other than this cursory testimony petitioner provided no substantiation concerning the nature or the amount of the legal expenses which he incurred because the permanent stipulation was entered into by petitioner and ms brownell as a result of their personal relationship we conclude that the legal expenses_incurred in connection with the permanent stipulation were nondeductible personal expenses under sec_262 rather than trade_or_business_expenses deductible under sec_162 reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
